BRANNON, PRESIDENT,
(dissenting) :
I am unable to see why the former decree is not res judicata to prove the superiority of the Hudson title over that of the Iguano Company. The company presented its title as paramount over that of Mrs. Hudson. Mrs. Hudson pleaded her title as defense. The suit was a comparison of titles. The Iguano Company failed because it did not show title. As between these two parties the decree held the company title bad as compared with that of Mrs. Hudson. The company sought to remove the cloud of the Hudson title and failed. It was an ejectment in equity, a test of two adversary titles. Like ejectment the plain*416tiff must show good title. Logan v. Ward, 58 W. Va. 366. Once the action of ejectment concluded nothing as to title; but since we have made it a real action in place of the writ of right, it is different. The Code says that judgment in it “shall be conclusive as to the right of possession established in such action upon the party against whom it is rendered.” Is not the following text in Herman on Estop., sec. 204, sound law? “When a plaintiff avers title and right of possession in himself, and the defendant denies these allegations, and on the other hand avers title and right of possession in himself, the title is prima fade in controversy; and in such a case the judgment operates as an estoppel in any future litigation between the same parties.” 85 Am. Dec. 209, says: “The effect of the statutory provisions of the different states upon the action of ejectment renders that action one which affects the title of the property in controversy in it. It binds that title, not only as to the parties to the action, but also as to all who derived title under them from the time of the commencement of the action. To that extent, the judgment, while it remains in force, conclusively settles the-rights of the parties, and those claiming under them, or either of them, to the property in controversy. Where issue is made by the parties in their real names, and the land is accurately described, a verdict and judgment in such action, where the title to the fee is in question, is a bar to a second trial for the same cause of action between the same parties, and those in privity with them, unless the statute provides to the contrary.” Citing many cases. A suit was brought in Ohio, under a, statute, allowing suit by any person in possession of land against any person claiming an estate or adverse interest therein. After-wards was an ejectment. The court held that “The judgment of a court in proceedings under this statute determines the merit of the plaintiff’s title as well as that of the defendant; and is-conclusive whether adverse to one or the other.” It was a suit, to quiet title by removal of an adverse claim, like this one. The-Supreme Court of the United States in Lessee of Parrish v. Ferris, 2 Black 606, said: “It is quite apparent that the title of the defendant to the lands in question is involved under this-act, and that the determination of the Court must be conclusive-against him and all claiming under him as between the parties. *417If not, the act is of no effect. And it is difficult to see how this determination can take place without at the same time necessarily involving the determination of the plaintiff’s title. The estate to he determined by the very terms of the act is an estate adverse to the plaintiff, thus raising an issue between the estates or titles of the respective parties to the lands in controversy. Again, suppose the determination be, as it was in this case, in favor of the adverse estate, is the adjudication of no effect ? Is it binding only when against this estate? We suppose not.” The effect is mutual, ilermon, sec. 135; Stockton v. Copeland, 30 W. Va., p. 681.
There was a chancery suit brought to annul the Hudson title, and decree of failure .on merits. Does not this fix that the company had no title against the Hudson title ? The titles were both in the record, and necessarily decided upon. Beckwith v. Thompson. 18 W. Va. 103. The decree is conclusive upon all issues. Watson v. Watson, 45 W. Va. 290. See 99 Am. St. R., 233, Hersbach v. Cohen.